DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US PG. Pub. 2006/0286858) in view of Payne et al. (US PG. Pub. 2016/0006101).

Regarding claim 1 – Uchida teaches an interconnection (figs. 1 & 5 [title] Uchida states, “Printed Wiring Board Connection Structure”) comprising: a circuit board assembly (1 [paragraph 0060] Uchida states, “printed wiring board 1”) including a first outer layer assembly (11 [paragraph 0066] Uchida states, “first outer layer board 11”), a second outer layer assembly (12 [paragraph 0066] Uchida states, “second outer layer board 12”), and an intermediate layer assembly (10 [paragraph 0066] Uchida states, “inner layer 10”) which are stacked on top of each other (see fig. 1), the intermediate layer assembly (10) being disposed between the first outer layer assembly (11) and the second outer layer assembly (12), the first outer layer assembly (11) including at least one layer that is electrically conductive (figure 5 shows an upper and lower layer of electrically conductive material on the first outer layer assembly 11), the second outer layer assembly (12) including at least one layer that is electrically conductive (figure 5 shows an upper and lower layer of electrically conductive material on the second outer layer assembly 12), and the circuit board assembly (1) including a first hollow (first hollow shown in the cable-receiving space 10B) between the first outer layer assembly (11) and the second outer layer assembly (12), whereby a cable-receiving space (10B [paragraph 0068] Uchida states, “insertion opening 10B”) is formed at a first side edge (right edge of circuit board assembly 1) of the circuit board assembly (1); and a cable assembly (2 [Abstract & 0012] Uchida states, “FPC 2…The PFC may be a FFC (flexible Flat Cable”) the cable assembly (2) including a first conductor system (2A  [paragraph 0061] Uchida states, “conductor part 2A”) configured to transmit power and/or data ([paragraph 0012] Uchida states, “Low-voltage power supply, grounding wire, signals, differential signals and the like can be supplied to the FPC”), the first conductor system (2A) including an electrically conductive inner conductor assembly (21 [paragraph 0062] Uchida states, “plurality of conductors 21”) surrounded by a sheath (25 [paragraph 0061] Uchida states, “FPC 2 is covered with polyimide film 25”), the electrically conductive inner conductor assembly (21) being inserted at the first side edge (left side of the circuit board assembly 1) into the cable-receiving space (10B) and galvanically connected (galvanic is defined as “producing or caused by an electric current” [dictionary.com], an electric current will flow from the circuit board assembly 1 to the cable assembly 2 [paragraph 0009] Uchida states, “A connection structure for a printed wiring board for electrically connecting a FPC and a printed wiring which is electrically connected to this FPC”) to a first inner-conductor connection region (conductive layer shown on the bottom surface of the first outer layer assembly 11 as shown in figure 5) of the circuit board assembly (1).
 	Uchida does not teach a hybrid cable assembly including at least one dielectric waveguide system configured to transmit a radar wave in a frequency range from about 70 to about 300 GHz, the at least one dielectric waveguide system having a core and a cladding, the cladding surrounding the core, the hybrid cable assembly including a first conductor system configured to transmit power and/or data, the first conductor system being disposed adjacent to the at least one dielectric waveguide system, the first conductor system including an electrically conductive inner conductor assembly surrounded by a sheath; and at least the core of the at least one dielectric waveguide system being inserted at the first side edge into the cable-receiving space and disposed at a waveguide connection region of the circuit board assembly.
 	Payne teaches a hybrid cable assembly (figs. 32-33 & 36) including at least one dielectric waveguide system ([paragraph 0161] Payne states, “A flexible waveguide configuration may have a core member 3225 made from flexible dielectric material with a high dielectric constant (∈k1) and be surrounded with a cladding 3226 made from flexible dielectric material with a low dielectric constant, (∈k2)”) configured to transmit a radar wave in a frequency range from about 70 to about 300 GHz ([paragraph 0116] Payne states, “the dielectric core member may have a rectangular cross section, approximately 0.5 mm×1.0 mm that is suitable for sub-terahertz waves, such as approx 80-200 GHz”), the at least one dielectric waveguide system having a core (3225 [paragraph 0161] Payne states, “core member 3225”) and a cladding (3226 [paragraph 0161] Payne states, “cladding 3226”), the cladding (3226) surrounding the core (3225), the hybrid cable assembly (see fig. 32) including a first conductor system (3284 [paragraph 0159] Payne states, “a few electrical contacts 3284 maybe retained for providing power for external periphery”) configured to transmit power and/or data, the first conductor system (3284) being disposed adjacent to the at least one dielectric waveguide system (3225/3226); and at least the core (3225) of the at least one dielectric waveguide system (3225/3226) being inserted at the first side edge (see edge of 3601 [paragraph 0175] Payne states, “Each system 3601, 3602 may contain a PWB”) into the cable-receiving space (fig. 36, 3611 [paragraph 0174] Payne states, “receptacles 3611, 3612”) and disposed at a waveguide connection region of the circuit board assembly (claimed structure shown in figures 32-33 and 36).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the interconnection having a circuit board assembly with a cable assembly connected at an edge thereof as taught by Uchida with the cable assembly being a hybrid cable assembly having a dielectric waveguide system and a first conductor system as taught by Payne because Payne states, “A wave guide may be used to transport high frequency signals over relatively long distances. The waveguide confines the wave to propagation in one dimension, so that under ideal conditions the wave loses no power while propagating…dielectric waveguides perform well and are much less expensive to fabricate than hollow metal waveguides. Furthermore, a metallic waveguide has a frequency cutoff determined by the size of the waveguide. Below the cutoff frequency there is no propagation of the electromagnetic field. Dielectric waveguides have a wider range of operation without a fixed cutoff point.” [paragraph 0039 & 0040].

Regarding claim 14 – Uchida in view of Payne teach the interconnection according to claim 1, wherein the at least one dielectric waveguide system (Payne; 3225/3226 [paragraph 0161] Payne states, “A flexible waveguide configuration may have a core member 3225 made from flexible dielectric material with a high dielectric constant (∈k1) and be surrounded with a cladding 3226 made from flexible dielectric material with a low dielectric constant, (∈k2)”) is configured to transmit the radar wave in a frequency range from about 80 to about 150 GHz ([paragraph 0116] Payne states, “the dielectric core member may have a rectangular cross section, approximately 0.5 mm×1.0 mm that is suitable for sub-terahertz waves, such as approx 80-200 GHz”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. in view of Payne et al. as applied to claim 1 above, and further in view of Yamane et al. (US PG. Pub. 2006/0281343).

Regarding claim 6 – Uchida in view of Payne teach the interconnection as recited in claim 1, wherein: at least one first inner-conductor contact opening (figs. 1 and 5, 11A [Abstract] Uchida states, “through-hole port 11A”) extends through the first outer layer assembly (11) and/or the second layer assembly layer and opens into the cable-receiving space (10B); the electrically conductive inner conductor assembly (21) of the first conductor system (2A) is inserted at the first side edge (left edge of circuit board assembly 1) into the cable-receiving space (10B) and disposed below (claimed structure shown in figures 1 and 5) or above the first inner-conductor contact opening (11A); and the electrically conductive inner conductor assembly (21) of the first conductor system (2A) is electrically connected to the first inner-conductor connection region (conductive layer shown on the bottom surface of the first outer layer assembly 11 as shown in figure 5) of the first (11) and/or second outer layer assemblies of the circuit board assembly (1) via a first inner-conductor connection (20 [paragraph 0062] Uchida states, “protrusion 20”) at least in a region of the first inner-conductor contact opening (11A).
 	Uchida in view of Payne does not teach the electrically conductive inner conductor assembly of the first conductor system is electrically conductively soldered to the first inner-conductor connection region of the first and/or second outer layer assemblies of the circuit board assembly via a first soldered inner-conductor connection  at least in a region of the first inner-conductor contact opening.
 	Yamane teaches an interconnection (fig. 3 [title] Yamane states, “Printed Wiring Board Connection Structure”) with an electrically conductive inner conductor assembly (21 [paragraph 0039] Yamane states, “conductors 21”) of the first conductor system (2A) is electrically conductively soldered ([paragraph 0018] Yamane states, “the conductor of the FPC is welded to the through-hole terminal by filling a molten solder in the through-hole terminal”) to the first inner-conductor connection region (conductor shown on bottom surface of the first outer layer assembly 11) of the first (11) and/or second outer layer assemblies of the circuit board assembly (1) via a first soldered inner-conductor connection at least in a region of the first inner-conductor contact opening (11A [paragraph 0044] Yamane states, “through-hole terminals 11A”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the interconnection having a circuit board assembly with a first and second outer layer with an opening that is electrically connected to a first conductor system as taught by Uchida in view of Payne with the electrical connection between the first conductor system and the opening in a first outer layer being a solder material as taught by Yamane because solder is known to provide a strong mechanical and electrical interface between metal layers. Additional soldering is easily automated, can join dissimilar materials, and low processing temperatures. 

Allowable Subject Matter
Claims 2-5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Huber et al. (US PG. Pub. 2019/0036245) discloses an interconnection including a cable assembly and board assembly.
Takeda et al. (US PG. Pub. 2019/0081376) discloses a connection for waveguide.
Arnold (US Patent 8941013) discloses a multilayer laminated structure for plug and connector with spring finger interconnecting feature.
Miyazawa et al. (US Patent 6980068) discloses a system for method of interconnecting high-frequency transmission lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847